On December 22, 2004, this court suspended respondent for a period of two years with the last six months stayed on conditions. On January 3, 2005, respondent surrendered his attorney registration card. On March 9, 2005, this court issued an order to show cause why respondent should not be found in contempt for failure to comply with the December 22, 2004, order by failing to file an affidavit of compliance. On April 18, 2005, respondent was found in contempt. On June 6, 2005, respondent filed an affidavit of compliance. This cause came on for further consideration upon the filing on January 4, 2007, of respondent’s motion to purge contempt. Upon consideration thereof,
It is ordered by the court that the motion is granted, and respondent is purged of contempt of this court.